U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 December 30, 2011 VIA EDGAR TRANSMISSION Dominic Minore United States Securities and Exchange Commission Division of Investment Management 100 F. Street N.E. Washington D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Brown Advisory Equity Income Fund (the “Fund”) Dear Mr.Minore: This amendment is being filed under Rule485(b) under the Securities Act of 1933 (the “1933Act”) in response to your December8, 2011 oral comments provided to Elaine Richards of U.S.Bancorp Fund Services, LLC, regarding the Trust’s Post-Effective Amendment (“PEA”) No.421 to its registration statement.PEANo.421 was filed pursuant to Rule485(a) under the 1933Act on FormN-1A on October14, 2011, and is designated to become effective on December30,2011.(The Trust filed PEANo.433 to redesignate the effective date from December28, 2011 to December30, 2011.)The purpose of PEANo.421 was to register the Fund as a new series of the Trust.The Trust is filing this PEANo.435 under Rule485(b) to (1)reflect the revisions discussed herein in response to your comments; (2)make certain non-material changes as appropriate, and (3)file any outstanding exhibits to the registration statement. For your convenience in reviewing the Trust’s responses, your comments and suggestions are included in bold typeface immediately followed by the Trust’s responses. In addition, in connection with this filing, the Trust hereby states the following: 1. The Trust acknowledges that in connection with the comments made by the Staff of the SEC, the Staff has not passed on the accuracy or adequacy of the disclosure made herein, and the Trust and its management are solely responsible for the content of such disclosure; 2. The Trust acknowledges that the Staff’s comments, and changes in disclosure in response to the Staff’s comments, do not foreclose the SEC or other regulatory body from the opportunity to seek enforcement or take other action with respect to the disclosure made herein; and 3. The Trust represents that neither it nor its management will assert the Staff’s comments or changes in disclosure in response to the Staff’s comments as an affirmative defense in any action or proceeding by the SEC or any person. 1 ***** The Trust’s responses to your comments are as follows: Prospectus 1. In the “Principal Investment Strategies” section shown within Item4 and Item9, please consider expanding the 80% names rule policy to not only include equity securities, but also to clarify that it includes “income-producing” equity securities or something similar. The Trust responds by clarifying the Fund’s 80% names rule policy as follows: Under normal conditions, Brown Investment Advisory Incorporated (the “Advisor”) seeks to achieve the Fund’s investment objective by investing at least 80% of the value of its net assets (plus borrowings for investment purposes) in a diversified portfolio of dividend paying common stocks. 2. In the “Principal Investment Strategies” section shown within Item4 and Item9, it states that the Fund may invest in Master Limited Partnerships (“MLPs”) as one of the types of equity securities.Please clarify whether the Fund’s investments in MLPs is restricted to limited partners or is the Fund permitted to also invest in general partners of MLPs?If the Fund is permitted to invest in general partners, please add disclosure indicating that with such investments, the Fund will be exposed to unlimited losses which could result in owning senior securities. The Trust responds by confirming that the Fund’s investments in MLPs will be restricted to holding interests in limited partners of such investments.The Trust has added clarifying disclosure. 3. With respect to the Fund’s investments in other investment companies and ETFs, please include language in the Item9 disclosure stating that the Fund requires that those other investment companies have their own 80% policy of investing in income producing equity securities. The Trust responds by adding the clarifying disclosure as suggested. 4. In the “Principal Investment Risks” section within Item4 and Item9, please add a sentence to the REIT Risks disclosure similar to the sentence within the ETF Risk disclosure that indicates that shareholders will indirectly be subject to the fees and expenses of the individual REITs in which the Fund invests.Additionally, please clarify that such expenses are not reflected in the Fees and Expenses Table. The Trust responds by adding the disclosure as suggested. 2 5. In the “Principal Investment Risks” section within Item4, please include discussion regarding the tax consequences of investing in MLPs similar to the disclosure within Item9 under MLP Risks.Within the Item9 discussion of MLP Risks, please expand the disclosure to describe what some of those tax risks are. The Trust responds by expanding the MLP Risk disclosure under both Item4 and Item9 as suggested. 6. On page 9 of the Prospectus, please correct the order of the Risk list to correspond to the Item4 disclosure. The Trust responds by correcting the order of the Risk list as suggested. 7. On page 9 of the Prospectus, please make the changes to the sentence shown below: REITs are companies that pool investor funds to invest primarily in income producing real estate and/or real estate related loans or interests. The Trust responds by making the change as noted above. 8. In Item 9 of the Prospectus, please combine the risk disclosures for Small Capitalization Company Risk and Medium Capitalization Company Risk to correspond to the Item4 disclosure. The Trust responds by making the changes as suggested. Statement of Additional Information (“SAI”) (Investment Limitations) 9. Please expand the disclosure with respect to limitation number7 (Issuance of Senior Securities) to include the specific prohibitions of the 1940 Act. The Trust responds by respectfully noting that expanded disclosure related to senior securities is currently in the SAI on page14.The disclosure discusses the specific prohibitions of the 1940Act. ***** I trust that the above responses and revisions adequately address your comments.If you have any additional questions or require further information, please contact Elaine Richards at (626) 914-7363. Sincerely, /s/Elaine E. Richards Elaine E. Richards, Esq. Secretary of Professionally Managed Portfolios cc:Domenick Pugliese, Esq., Paul Hastings LLP 3
